Citation Nr: 1211992	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by which the RO, in pertinent part, denied entitlement to the benefit sought herein.  

In February 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In August 2010, the Board remanded this matter to the RO for further development of the evidence, which has been accomplished satisfactorily.  The Board notes that in August 2010, the Board also remanded the issue of entitlement to service connection for agenesis of the left testicle.  By November 2011 rating decision, the RO granted service connection for the disability.  As the full benefit sought on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's tinnitus did not have its inception during his active service or for many years thereafter, and the most probative evidence establishes that the Veteran's current tinnitus is not causally related to his active service or any incident therein, including acoustic trauma.


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in August 2007.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  The Veteran was afforded a VA medical examination in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In sum, to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Factual Background 

The service treatment records do not reflects complaints or findings suggestive of tinnitus.  Indeed, in May 1967, just prior to separation, the Veteran completed a medical history form in which he explicitly denied ear trouble.  No tinnitus was noted in a Report of Medical Examination dated in October 1984 for the purpose of induction into the National Guard.  As well, no hearing loss was found during the October 1984 examination.

A review of the post-service medical records reveals that the Veteran first sought treatment for tinnitus in or about March 1994, when he presented with complaints of ringing in the ears.  At that time, he indicated that he worked in a noisy environment, albeit with earplugs.  

A May 2005 email from the private audiologist reflects a history of recreational use of firearms.  In February 2006, during a hearing assessment, the Veteran complained of significant ringing in the ears.  

A September 2007 letter from the Veteran's employer from October 1990 to January 2007 indicates that the Veteran's hearing was tested every year and that hearing protection was required at all times.

The Veteran contends that he incurred tinnitus as a result of his active duty service as a missile crewman.  His DD Form 214 confirms that the Veteran's military occupational specialty was that of a missile crewman.  In an August 2009 written statement, the Veteran asserted that he experienced ringing in the ears before he began employment and that exposure to missile noise in service was the cause of his tinnitus.

The Veteran testified during the February 2010 hearing that he fired missiles during service and that he did use hearing protection at battle stations.  He testified that he was exposed to loud acoustic trauma during the entirety of his service.  He testified that during service, he would experience ringing in the ears, which would eventually clear.  He further stated that he was first asked about ringing in the ears in 1990, when his hearing was tested for employment purposes.  

On October 2010 VA examination, the Veteran denied exposure to loud noise prior to service but indicated that he was exposed to weaponry noise during service with the use of hearing protection.  He also reported post-service occupational noise exposure with hearing protection.  He denied post-service recreational noise exposure.  On examination, the Veteran reported that tinnitus began in 1990.  The examiner indicated that the Veteran's tinnitus was associated with his hearing loss.  She opined, however, that the Veteran's tinnitus was not due to service.  She explained that she reached her conclusion because the Veteran's hearing was within normal limits in 1984 when it was tested for National Guard induction, which was almost 20 years after the Veteran left active duty, and because the Veteran reported that tinnitus had its onset in 1990.

The Board notes that service treatment records dated prior to 1984 do not reflect any hearing loss.  

Discussion

The Veteran seeks service connection for tinnitus, which he claims is causally related to acoustic trauma he sustained during active service.  After considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  

The Board does not dispute acoustic trauma in service, which is consistent with the Veteran's military occupational specialty.  That an injury such as acoustic trauma occurred in service, however, is not enough.  Rather, there must be a chronic disability resulting from that injury or disease.  In this case, there is no evidence that tinnitus began in service.  The Veteran's service treatment records are entirely negative for complaints or findings of tinnitus.  Indeed, the Veteran has stated that any manifestations of tinnitus in service cleared.  On VA examination in October 2010, he indicated that his current chronic tinnitus had its onset in 1990, and the record reflects that he first complained of tinnitus in about 1994.  

The Board has considered the possibility that the Veteran developed tinnitus well after service as a result of in-service acoustic trauma.  However, the evidence of record does not support that finding.  There is no medical opinion of record indicating such etiology, and the October 2010 VA examiner clearly indicated the opposite.  The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions, based her opinion on a review of the Veteran's claims folder and medical history, and provided a rationale for her opinion.  See   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

The Board is aware that, with regard to tinnitus, the Veteran is competent to provide continuity-of-symptomatology evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, this is not a case where the Veteran has asserted continuous tinnitus since service.  Rather, he has noted that tinnitus began in 1990, well after service.  The question of whether a disability that was first observed long after service is etiologically related to such service is a complex question of etiology and is the province of trained medical professionals.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In this case, the Veteran has not been shown to have medical or audiological training, credentials, or other expertise.  As such, his opinion as to this limited matter cannot be considered competent and is of no probative value.  

In summary, the Board finds that the most probative evidence shows that the Veteran's tinnitus did not have its inception during active service or for many years thereafter and that his current tinnitus is not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for tinnitus, and service connection for tinnitus is denied.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.







ORDER

Service connection for tinnitus is denied.


____________________________________________
	A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


